Citation Nr: 1212137	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  10-24 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of traumatic brain injury.
 
2. Entitlement to service connection for migraine headaches.  


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2000 to November 2003.  He served in Kuwait and Iraq from April 4, 2003, to July 12, 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claims of service connection are REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND 

The service personnel records show that Veteran served in Kuwait and in Iraq from April 2003 to July 2003.  The Veteran was involved in over 80 combat escort missions.  

The service treatment records show that on physical examination in August 2003 the Veteran gave history of a head injury and of a loss of consciousness.  As for the head injury, the examiner noted that a fuel can had fallen on the Veteran's head and he had sustained a small cut.  As for a loss of consciousness, the examiner noted that the Veteran had twice suffered from heat exhaustion. 

In a statement in January 2008, the Veteran stated that in 2003 in a convoy, travelling from Kuwait to Iraq, he experienced light headedness while driving and the next thing he remembered he was in a medical truck, being cooled down with water.  




The Veteran recalled that he was told that he had heat exhaustion and his sergeant, who was in the passenger seat of the truck, told him he had passed out and he had fallen out of the truck, while it was moving.  The sergeant did not know if the Veteran had hit his head.

On VA examination in July 2008, one VA examiner attributed the Veteran's concentration and memory problems and sleep disturbance to emotional distress and as opposed to acute traumatic brain injury.  The Veteran is service connected for posttraumatic stress disorder.  

On another VA examination in July 2008, the second VA examiner attributed the Veteran's memory and sleep problems to a traumatic brain injury.  In an addendum, the VA examiner stated that migraine headache was at least as likely as not due to the traumatic brain injury. 

Since the Veteran was last examined, VA has provided new information and guidance about evaluating traumatic brain injuries, including a definition of traumatic brain injury jointly developed by VA and the Department of Defense. 

As the evidence of record is insufficient to decide the claims of service connection for traumatic brain injury and for migraine headaches, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian the unit history or lessons learned for F Troop, 2nd Squadron, 2nd Armored Cavalry Regiment from April to July 2003.







If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination under the current protocol for traumatic brain injury to determine:

a).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran has a diagnosis of traumatic brain injury under the definition of traumatic brain injury jointly developed by VA and the Department of Defense.  See VBA Training Letter 09-01 (January 21, 2009).

In formulating the opinion, the VA examiner is asked to consider the following: 

The service treatment records show that on physical examination in August 2003 the Veteran gave history of a head injury and of a loss of consciousness.  

As for the head injury, the examiner noted that a fuel can had fallen on the Veteran's head and he had sustained a small cut.  




As for a loss of consciousness, the examiner noted that the Veteran had twice suffered from heat exhaustion.  

The Veteran recalled that he was told that he had heat exhaustion and his sergeant, who was in the passenger seat of the truck, told him he had passed out and he had fallen out of the truck, while it was moving.  

The sergeant did not know if the Veteran had hit his head.  The Veteran does not know if he hit his head. 

The Veteran's symptoms have been loss of concentration, memory problems, sleep disturbance, and migraine headaches.  The Veteran is service connected for posttraumatic stress disorder.

b).  If Veteran does not have a diagnosis of traumatic brain injury, then are the Veteran's symptoms of loss of concentration, memory problems, sleep disturbance, or migraine headaches a manifestation of service-connected posttraumatic stress disorder.

The Veteran's file must be made available to the examiner for review. 








3.  After the above development has been completed, adjudicate the claims.  If any determination remains adverse to the Veteran, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


